EXAMINER'S COMMENT
The present application is being examined under the pre-AIA  first to invent provisions. 
	Receipt is acknowledged of an amendment, filed 11/30/2021, in which claim 1 was amended.  Claims 1-4 are pending and allowed.

Specification
	The substitute specification, filed 11/30/2021, has been entered.

Response to Amendment
The Declarations under 37 CFR 1.132 filed 11/30/2021 are sufficient to overcome the rejection of claims 1-4 based upon the application of the Bong reference under 35 U.S.C. 103.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the claimed invention is Shin et al (Genomics, Vol. 97, pages 358-363, 2011, cited as reference 18 on the IDS filed 11/16/2018).  Shin et al teach a method comprising irradiating a cancer-induced AKR/J mouse with gamma radiation at a dose rate of 0.7 mGy/hr to final dose of 4.5 Gy, extracting a thymus from the AKR/J mouse, and subjecting the thymus to a microarray analysis (e.g., page 359, section 2.2 and 2.4).  However, the prior art does not teach or suggest the claimed combination of limitations of a final dose of 1.7 Gy, selecting a Tac2 gene, and amplifying and measuring an expression level of the Tac2 gene, where the active steps are carried out on both the AKR/J mouse and ICR mouse.  Thus, the claimed invention is free of the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699